NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                         JAN 21 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

EDGAR HERRERA-OLMEDO,                            No.   21-70562

                Petitioner,                      Agency No. A076-374-679

 v.
                                                 MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted January 19, 2022**

Before:      SILVERMAN, CLIFTON, and HURWITZ, Circuit Judges.

      Edgar Herrera-Olmedo, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his applications for asylum,

withholding of removal, and cancellation of removal. Our jurisdiction is governed



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
by 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual

findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006). We deny

in part and dismiss in part the petition for review.

      In his opening brief, Herrera-Olmedo does not raise any challenge to the

agency’s determination that he failed to establish extraordinary circumstances to

excuse his untimely asylum application, or to the BIA’s conclusion that his

proposed social group of “taking concrete steps to oppose gang membership and

gang authority” was not properly before it. See Lopez-Vasquez v. Holder, 706 F.3d

1072, 1079-80 (9th Cir. 2013) (issues not specifically raised and argued in a

party’s opening brief are waived). The record does not otherwise compel the

conclusion that Herrera-Olmedo established changed circumstances to excuse his

untimely asylum application. See 8 C.F.R. § 1208.4(a)(4). Thus, Herrera-

Olmedo’s asylum claim fails.

      As to withholding of removal, Herrera-Olmedo does not contest the BIA’s

determination that he waived challenge to the IJ’s denial of relief, see Lopez-

Vasquez, 706 F.3d at 1079-80, and we lack jurisdiction to consider his contentions

as to the merits of his withholding of removal claim because he failed to raise them

to the BIA, see Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004) (court

lacks jurisdiction to review claims not presented to the agency).

      We also lack jurisdiction to review the agency’s discretionary determination


                                           2                                    21-70562
that Herrera-Olmedo did not show exceptional and extremely unusual hardship to a

qualifying relative for purposes of cancellation of removal. See 8 U.S.C.

§ 1252(a)(2)(B)(i); Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir. 2005).

The petition does not raise a colorable legal or constitutional claim over which we

retain jurisdiction. See 8 U.S.C. § 1252(a)(2)(D); Martinez-Rosas, 424 F.3d at

930.

       The temporary stay of removal remains in place until issuance of the

mandate. The motion for a stay of removal is otherwise denied.

       PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         3                                    21-70562